
	

114 S1046 IS: Smart Building Acceleration Act
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1046
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2015
			Ms. Cantwell introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To accelerate the adoption of smart building technologies in the private sector and key Federal
			 agencies. 
	
	
		1.Short title
 This Act may be cited as the Smart Building Acceleration Act.
 2.FindingsCongress finds that— (1)the building sector uses more than 40 percent of the energy of the Nation;
 (2)emerging building energy monitoring and control technologies are enabling a transition of the building sector to smart buildings that have dramatically reduced energy use and improved quality of service to occupants;
 (3)an analysis of select private-sector smart buildings by the Department of Energy would document the costs and benefits of those emerging technologies, promote their adoption, and accelerate that transition;
 (4)with over 400,000 buildings, the Federal Government is the largest building owner in the United States; and
 (5)the Federal Government can also accelerate the transition to smart building technologies by demonstrating and evaluating emerging smart building technologies using existing programs and funding to showcase selected Federal smart buildings.
 3.DefinitionsIn this Act: (1)ProgramThe term program means the smart building program established under section 5(a).
 (2)SecretaryThe term Secretary means the Secretary of Energy. (3)Smart buildingThe term smart building means a building with an energy system that—
 (A)is flexible and automated; (B)has extensive operational monitoring and communication connectivity, allowing remote monitoring and analysis of all building functions;
 (C)is integrated with the overall building operations for control of energy generation, consumption, and storage; and
 (D)communicates with utilities and other third party commercial entities where appropriate. 4.Survey of private sector smart buildings (a)SurveyThe Secretary shall conduct a survey of privately owned smart buildings throughout the Nation, including commercial buildings and buildings owned by nonprofit organizations and institutions of higher education.
 (b)SelectionFrom among the smart buildings surveyed under subsection (a), the Secretary shall select at least 1 building each from an appropriate range of building sizes and types.
 (c)EvaluationUsing the guidelines of the Federal Energy Management Program relating to whole-building evaluation, measurement, and verification, the Secretary shall evaluate the costs and benefits of the buildings selected under subsection (b), including an identification of—
 (1)which advanced building technologies— (A)are most cost-effective; and
 (B)show the most promise for— (i)increasing building energy savings;
 (ii)increasing service performance to building occupants; and (iii)reducing environmental impacts; and
 (2)any other information the Secretary determines to be appropriate. 5.Federal smart building program (a)EstablishmentThe Secretary shall establish a program to establish 1 or more smart buildings under the jurisdiction of several key Federal agencies, including buildings that are owned by the Federal Government but are commercially operated, to demonstrate the costs and benefits of smart buildings.
 (b)Federal agency describedThe key Federal agencies referred to in subsection (a) shall include— (1)the Department of Defense;
 (2)the Department of Energy; (3)the Department of Veterans Affairs; and
 (4)the General Services Administration. (c)RequirementIn carrying out the program, the Secretary shall leverage existing procurement mechanisms.
 (d)EvaluationUsing the guidelines of the Federal Energy Management Program relating to whole-building evaluation, measurement, and verification, the Secretary shall evaluate the costs and benefits of the buildings selected under this section including an identification of—
 (1)which advanced building technologies— (A)are most cost-effective; and
 (B)show the most promise for— (i)increasing building energy savings;
 (ii)increasing service performance to building occupants; and (iii)reducing environmental impacts; and
 (2)any other information the Secretary determines to be appropriate. 6.Leveraging existing programs (a)Better Building ChallengeAs part of the Better Building Challenge of the Department of Energy, the Secretary shall develop a smart building accelerator in consultation with major private sector property owners to demonstrate innovative policies and approaches that will accelerate the transition to smart buildings.
			(b)Research and development
 (1)In generalThe Secretary shall conduct research and development to address key barriers to the integration of advanced building technologies and to accelerate the transition to smart buildings.
 (2)InclusionThe research and development conducted under paragraph (1) shall include research and development on—
 (A)physical components, such as sensors and controls; (B)reducing the cost of key components to accelerate the adoption of smart building technologies;
 (C)data management, including the capture and analysis of data and the interoperability of the energy systems;
 (D)business models, including how business models may limit the adoption of smart building technologies and how to support transactive energy;
 (E)characterization of buildings and components; (F)consumer and utility protections;
 (G)continuous management, including the challenges of managing multiple energy systems and optimizing systems for disparate stakeholders; and
 (H)other areas of research and development, as determined appropriate by the Secretary. 7.ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on—
 (1)the survey and evaluation of private sector smart buildings carried out under section 4; (2)the evaluation of Federal smart buildings carried out under section 5; and
 (3)any recommendations of the Secretary to further accelerate the transition to smart buildings. 